Name: Council Decision (EU) 2018/1561 of 15 October 2018 establishing the position to be taken on behalf of the European Union within the EPA Committee set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, as regards the adoption of a Decision of the EPA Committee concerning the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Africa;  Europe;  cooperation policy
 Date Published: 2018-10-18

 18.10.2018 EN Official Journal of the European Union L 261/23 COUNCIL DECISION (EU) 2018/1561 of 15 October 2018 establishing the position to be taken on behalf of the European Union within the EPA Committee set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, as regards the adoption of a Decision of the EPA Committee concerning the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union (TFEU), and in particular Articles 207 and 218(9) thereof, Having regard to the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part (the Agreement) (1), Having regard to the proposal from the European Commission, Whereas: (1) The Agreement was signed on behalf of the Union on 15 January 2009 pursuant to Council Decision 2009/152/EC (2) and has been applied on a provisional basis since 4 August 2014. (2) The Treaty concerning the accession of the Republic of Croatia to the European Union was signed on 9 December 2011 and came into force on 1 July 2013. (3) The Republic of Croatia acceded to the Agreement on 8 November 2017 by depositing its Act of Accession. (4) Pursuant to Article 102 of the Agreement, the EPA Committee may decide on any amending measures which might be necessary following the accession of new Member States to the Union. (5) It is appropriate to establish the position to be taken on behalf of the Union with regard to the adoption of a Decision by the EPA Committee, at its annual meeting, regarding the amendments to the Agreement which are necessary following the accession of the Republic of Croatia to the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the EPA Committee set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, as regards the adoption of a Decision of the EPA Committee, during its annual meeting, concerning the accession of the Republic of Croatia to the Union, shall be based on the draft Decision of the EPA Committee attached to this Decision. Article 2 After its adoption, the Decision of the EPA Committee shall be published in the Official Journal of the European Union. Done at Luxembourg, 15 October 2018. For the Council The President F. MOGHERINI (1) OJ L 57, 28.2.2009, p. 2. (2) Council Decision 2009/152/EC of 20 November 2008 on the signature and provisional application of the interim agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part (OJ L 57, 28.2.2009, p. 1). DRAFT DECISION No ¦/2018 OF THE EPA COMMITTEE set up by the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, of ¦ concerning the accession of the Republic of Croatia to the European Union THE EPA COMMITTEE, Having regard to the interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, (the Agreement), signed in Brussels on 15 January 2009, and applied on a provisional basis since 4 August 2014, and in particular Articles 100, 102 and 107 thereof, Having regard to the Treaty concerning the accession of the Republic of Croatia to the European Union (the Union), and the act of accession to the Agreement deposited by the Republic of Croatia on 8 November 2017, Whereas: (1) Under the terms of the Agreement and this Decision, the Central Africa Party is composed of the Republic of Cameroon. (2) The Agreement applies, on the one hand, to the territories in which the Treaty on the Functioning of the European Union is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of the Republic of Cameroon. (3) Pursuant to Article 102(3) of the Agreement, the EPA Committee may decide on any amending measures which might be necessary following the accession of new Member States to the European Union, HAS ADOPTED THIS DECISION: Article 1 The Republic of Croatia, as a Party to the Agreement, shall, in the same manner as the other Member States of the Union, respectively adopt and take note of the text of the Agreement, as well as of the Annexes, Protocols and Declarations attached thereto. Article 2 Article 107 of the Agreement is replaced by the following: Article 107 Authentic texts This Agreement is drawn up in duplicate in the Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic.. Article 3 The Union shall communicate the Croatian language version of the Agreement to the Republic of Cameroon. Article 4 1 The provisions of the Agreement shall apply to goods exported from either the Republic of Cameroon to the Republic of Croatia or from the Republic of Croatia to the Republic of Cameroon, which comply with the rules of origin in force in the territories of the Parties to the Agreement and which, on 4 August 2014, were either in transit or in temporary storage, in a customs warehouse or in a free zone in the Republic of Cameroon or in the Republic of Croatia. 2. Preferential treatment shall be granted in the cases referred to in paragraph 1, provided that a proof of origin issued retroactively by the customs authorities of the exporting country is submitted to the customs authorities of the importing country, within four months of the date of entry into force of this Decision. Article 5 The Republic of Cameroon undertakes not to make any claim, request or referral nor to modify or withdraw any concession pursuant to Article XXIV.6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 or Article XXI of the General Agreement on Trade in Services (GATS) in relation to the accession of the Republic of Croatia to the European Union. Article 6 This Decision shall enter into force on the date of its signature. However, Articles 3 and 4 shall apply from 4 August 2014. Done at ¦, For the Republic of Cameroon For the European Union